DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Note to Applicant
	The proposed claim amendments filed after-final on 12/14/2020 were not entered.  However, the claims filed on 1/14/2021 included the subject matter of those proposed amendments without the required notation.  Please take care to ensure that future claim amendments adhere to the procedures outlined in CFR 1.121.

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered.
	Applicant argues that Chen does not disclose fluid feed holes that directly fluidically connect the respective ejection chamber to the fluid channel formed in the molded panel (page 7 of remarks).  While Examiner agrees that Chen’s fluid feed holes do not establish such a direct fluidic connection, please see the claim rejections under 35 USC 112 for further consideration of this argument.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Chen was brought to Applicant’s attention to show that the use of respective fluid feed holes was known.  The general structure of the fluid ejection device, including the fluid channel formed in a molded panel, is still taught by Chen.  This argument is not persuasive.
	Applicant continues to argue against the Lebens reference, stating that the resulting modification would provide “two fluid channels: the fluid channel 38 in the printhead die 18 itself per Lebens, and the fluid channel 16 in the molded panel 14 per Chen” (page 8 of remarks).  Examiner respectfully disagrees.  In relating Leben’s disclosure to each of Applicant’s claimed invention and to Chen’s disclosed fluid ejection device, Lebens teaches a substrate (31) and thin film layers (at least 28, 50, 54), wherein the fluid feed holes (36a,b) are formed in the thin film layers.  Lebens also teaches that such a configuration enables high frequency jetting performance (see paragraph 51).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluid feed holes directly fluidically connecting the respective ejection chamber to the fluid channel” (per claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-10, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Regarding claims 1 and 8:
	The claim limitation that the fluid feed holes are “directly fluidically connecting the respective ejection chamber to the fluid channel …” is not found within the originally filed disclosure.
	Applicant specifically argues that Chen fails to disclose this feature because Chen’s “fluid feed hole 58 directly fluidically connects a manifold 54 to the fluid channel 16, and the manifold 54 is then directly fluidically connected to the multiple chambers 50. Therefore, the fluid feed holes 58 indirectly fluidically connects multiple ejection chambers 50 to the fluid channel 16” (page 7 of remarks).  However, regarding the direct and/or indirect nature of the fluid feed, Applicant discloses a similar configuration.
	Specifically, Applicant’s written description is completely silent as to the direct/indirect nature of connection between the fluid channel and ejection chambers.  Therefore, this feature must be clearly shown in the drawings to establish ownership at the time of invention.  Applicant’s Figure 2 generically depicts fluid feed holes 78 and an ejection chamber 66, but does not expressly show the boundaries of either feature.  Paragraph 23 of Applicant’s written description indicates that Figure 4 provides a more “detailed view” of this region of the fluid ejection device.  According to Figure 4, a single feed hole 220 appears to lead vertically into an unreferenced area adjacent to an ejection chamber 222.  Moreover, an unreferenced fluid feed port (see the “pinched” area) exists between the unreferenced area and ejection chamber 222.  According to the detailed view provided by Figure 4, then, it appears that Applicant’s fluid feed configuration is similar to that disclosed by Chen, in that the fluid feed holes only indirectly feed fluid to the ejection chambers.
	Applicant does not appear to have clearly disclosed such a configuration in which the “respective fluid feed holes directly fluidically connecting the respective ejection chamber to the 
Regarding claims 2-4, 7, 9-10, and 16-17:
	These claims fail to remedy the deficiencies of parent claims 1/8, and therefore also fail to meet the requirements of this statute.

Allowable Subject Matter
Claims 1-4, 7-10, and 16-17 appear to contain allowable subject matter, and be allowable if rewritten to overcome the standing rejection under 35 USC 112, first paragraph.
Specifically, these claims appear to contain allowable subject matter because the prior art of record does not disclose or make obvious a fluid ejection device in which “the molded panel having a third surface between the first and second surfaces and abutting the second surface of the substrate.”  It is this limitation, in combination with other features and limitations of claims 1/8, that indicates allowable subject matter over the prior art of record.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yu et al. (EP 1473161 A1) disclose a fluid ejection device in which a fluid ejection die comprises a substrate (nozzle plate 53) and thin film layers (of chip 51), wherein the thin film layers have a width less than a width of the substrate (Fig. 5).  However, Lin et al. do not disclose embedding the fluid ejection die in a molded panel.
	Mrvos et al. (US 2002/0001020 A1) disclose a fluid ejection device in which a fluid ejection die comprises a substrate (plate 70) and thin film layers (of chip 60), wherein the thin film layers have a width less than a width of the substrate (Fig. 2A).  However, Mrvos et al. do not disclose fluid feed holes at a second surface of the thin film layers.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853